Exhibit 10.26

September 13, 2007

Mr. Leonard A. Mariani

[Address]

Dear Len:

I am pleased to extend this offer to you for the position of Senior Vice
President, Marketing and Admissions, at Career Education Corporation (“CEC” or
the “Company”). Your position will be based in our corporate offices in Hoffman
Estates, and you will report to me. This is an important Corporate Officer role
and you will be part of our Company’s Senior Leadership Team.

Following are the details of your compensation package:

 

  1. The base salary for this position is $29,166.66 per month (which equates to
an annual salary of $350,000). Your base salary will be reviewed on an annual
basis.

 

  2. A sign-on bonus of $100,000 will be paid within 30 days of the start of
your employment provided you commence employment with CEC by October 1, 2007.
You will be required to repay the entire sign-on bonus if (a) you voluntarily
resign from your employment with the Company prior to the one-year anniversary
of your commencement of employment without Good Reason (as defined in paragraph
11 below), or (b) you are terminated for Cause (as defined in paragraph 11
below) prior to the one-year anniversary of the commencement of your employment.

 

  3. You will be eligible to participate in the Corporate Bonus Program at the
Company. Your target annual bonus will initially be 50% of base salary earned
and such bonuses are typically paid in February or March of the year subsequent
to the year for which they are earned. Your bonus for 2007 will be guaranteed to
be a minimum of 50% (and a maximum of 200%) of base salary earned so long as you
continue in our employment through December 31, 2007. Such bonus payment will be
made no later than March 15, 2008.

 

  4. You will also eligible to participate in the Corporate Over Achievement
Bonus Plan. Payments under this plan are at the discretion of the Chief
Executive Officer and the Compensation Committee of the Board of Directors based
on Company achievement in excess of budgeted income.



--------------------------------------------------------------------------------

Mr. Leonard A. Mariani

Page Two

September 13, 2007

 

 

  5. The Company will grant you 10,000 options under the terms of its 1998
Employee Incentive Compensation Plan (the “Compensation Plan”) with an exercise
price equal to the stock price at the close of business on your first day of
employment. The options will vest 25% per year over four years. Beginning in
2008 and thereafter, you will be eligible to participate in the Company’s equity
compensation programs.

 

  6. You will be granted 6,500 shares of restricted stock under the Compensation
Plan. These 6,500 shares will vest on the third anniversary of the grant date,
subject to the terms of the restricted stock agreement and the Compensation
Plan. All grants of stock options and restricted stock are contingent upon
formal approval by the Compensation Committee of the CEC Board of Directors.

 

  7. You will earn vacation at a rate of 15 working days per year.

 

  8. You will be eligible to participate in the benefit programs available to
our employees as soon as you meet the eligibility requirements of each plan.

 

  9. You will receive relocation benefits under CEC’s “Tier A” relocation
program. Details of this program have been sent to you separately.

 

  10. During the first twelve (12) months of your employment, in the event of
either an involuntary termination by CEC without cause (as defined in the
Compensation Plan) or a voluntary resignation for Good Reason (as defined
below), you will be eligible to receive severance benefits equal to one (1) year
of base salary, and a pro-rated target bonus, if earned, based on actual time
worked in the position (such bonus to be paid no later than March 15 of the year
following termination of employment). If you are a “specified employee” (as
described in Section 409A of the Internal Revenue Code) on the date of any such
termination, then any severance payment will be delayed until the date that is
six months following the date of your “separation from service” (as defined
under Section 409A of the Internal Revenue Code). For purposes hereof, “Good
Reason” is defined as a material diminution in duties or responsibilities
inconsistent with your position as Senior Vice President, Marketing and
Admissions.

 

  11. After twelve (12) months of employment, you will be covered under, and
subject to the terms of, the normal CEC Severance Plan for Executive Level
Employees (the “Severance Plan”). Benefits under the Severance Plan currently
consist of six-months annual base salary, and pro-rated target bonus, if earned,
based on actual time worked in the position.

 

  12. Severance benefits are conditioned upon your execution and non-revocation
of a complete release of all claims against the Company in such form as provided
by the Company.

 

  13. Severance benefits are not paid in event of death, disability, retirement,
voluntary resignation without good reason or termination for cause.



--------------------------------------------------------------------------------

Mr. Leonard A. Mariani

Page Three

September 13, 2007

 

  14. This letter contains all agreements, and supersedes all other agreements,
verbal and written, pertaining to your employment with CEC. Employment at the
Company is employment at-will and may be terminated at the will of either you or
the Company.

Please call me at                          (office) or                         
(mobile) if you wish to discuss this offer.

Len, I am excited about you joining me and the Career Education Corporation
team. I know you have the skills and experience to do a great job and to help us
make a positive difference.

Sincerely,

Gary E. McCullough

President and Chief Executive Officer

 

Accepted and Agreed to:    

 

   

 

Leonard A. Mariani     Date Expected Start Date:                             ,
2007